Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 16 Feb 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has/have been considered by the Examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tingting Liu (Reg. No. 76256) on 26 Feb 2021.
The application has been amended as follows: 
Claim 1 has been amended as follows:
A test device for testing photosensitivity of a skin, the test device comprising: 
a light source unit that outputs a test light; 
an irradiation unit including a plurality of beam splitters arranged in a first direction, wherein 
the test light is split into a plurality of irradiation light beams having mutually different intensities by the plurality of beam splitters, 

the front beam splitter transmits a portion of the test light from the light source unit in the first direction and reflects another portion of the test light in the second direction, [[and]] 
one of the at least one middle beam splitter disposed following to the front beam splitter or another of the at least one middle beam splitter transmits a portion of the test light transmitted through the front beam splitter or the another of the at least one middle beam splitter in the first direction, and reflects another portion of the test light transmitted through the front beam splitter or the another of the at least one middle beam splitter in the second direction, and
the intensities of the plurality of irradiation light beams are progressively smaller in the first direction by the plurality of beam splitters.
Claim 2 has been cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or suggest, neither alone nor in combination, when the claim is taken as a whole, the intensities of the plurality of irradiation beams progressively smaller by the plurality of beam splitters, as recited in claim 1, or splitting the first test light into a plurality of first irradiation light beams having mutually different intensities by the plurality of beam splitters, as recited in claim 7.
Prior arts previously not made of record include:

-	Minamoto et al. (US Patent Pub No. 7963985) discloses an apparatus (Fig. 1) which is directed to emitting different intensities of light (Col 5, lines 51-60), but the apparatus does not include a plurality of beam splitters that transmits a portion of the light in first direction and reflect another portion of the light in second direction but rather emitting light all in one direction;
-	Pearl et al. (US Patent Pub No. 2003/0093915) discloses an apparatus (Fig. 2B-4) comprising a beam splitter (laser splitter 6) to emit/reflect light downward ([0066]), but [0066] explicitly discloses that “since a single laser beam is used, each reflected beam part will have substantially the same amount of energy”;
-	Yoshida (US Patent Pub No. 2010/0079587) discloses an arrangement of a plurality of beam splitters (Fig. 5: beam splitters 188, 168, 178) that are directed to splitting blue light, near IR, visible lights ([0074]-[0082]), but not decreasing intensities of light;
-	Nahman et al. (US Patent Pub No. 2015/0099980) discloses an apparatus (Fig. 5-6) discloses a plurality of beam splitters (mirrors 552 a,b,c or 652 a,b,c) that directed to deliver light towards and from different skin sub-areas ([0066]-[0067]) and are directed to detecting internal bleeding, but not to decrease intensities of light for skin photosensitivity testing; and

The technical advantage of the claimed inventions is to emit decreasing intensities of light in one direction by a plurality of beam splitters so that “the light used in the test can be radiated to different portions on the skin with different intensities at the same time” ([0009] of the specification of the instant application).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793